UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6389


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DARYL BERNARD TYSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (4:10-cr-00094-D-1)


Submitted: August 25, 2020                                        Decided: August 28, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daryl Bernard Tyson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daryl Bernard Tyson appeals the district court’s order denying his motion for

appointment of counsel to represent him in the filing of a motion pursuant to the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Tyson, No. 4:10-cr-00094-D-1 (E.D.N.C. Feb. 27, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2